OPINION OF THE COURT
Per Curiam.
Motion by respondent, seeking to vacate a petition by the *272Departmental Disciplinary Committee, which resulted in an order of this court, entered March 8, 1990 (154 AD2d 184), suspending him from the practice of law for six months, with such suspension to be coextensive with an order of the Supreme Court of the State of New Jersey suspending him from the practice of law in that State, denied as moot. However, in light of the fact that respondent has recently been restored to the practice of law in New Jersey, we sua sponte grant his reinstatement, effective immediately.
Carro, J. P., Asch, Ellerin, Wallach and Rubin, JJ., concur.
Respondent readmitted to practice as an attorney and counselor-at-law in the State of New York, effective immediately.